PER CURIAM.
This Court, in accordance with the unanimous recommendation of the Court Efficiency Committee created by Chief Justice Joseph A. Boyd, Jr., approves the establishment of the Judicial Council of Florida to aid the judicial branch in managing its resources and to study and recommend to this Court changes to simplify, expedite, and improve the administration of justice in Florida.
Accordingly, we adopt rule 2.125, Florida Rules of Judicial Administration. The rule, which is appended to this opinion, establishes the Judicial Council and is to take effect March 1, 1985.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, ALDERMAN, MeDONALD, EHRLICH and SHAW, JJ., concur.
APPENDIX
Rule 2.125. Judicial Council
(a) Creation and Responsibilities. There is hereby created the Judicial Council of Florida which shall be charged with the following responsibilities:
(1) To study and review the organization, procedure, administration, and operation of the courts of this state.
(2) To receive and consider, in its discretion, criticisms and suggestions from any source pertaining to the administration of the courts.
(3) To recommend, from time to time, changes in the organization, jurisdiction, operation, procedure, and methods of conducting the business of the courts that would simplify and expedite or otherwise improve the administration of justice.
(4)To recommend means and methods to implement its recommendations, whether by administrative action, administrative order, court rule, or legislative act.
(b) Membership.
(1) The Judicial Council of Florida shall be composed of the chief justice, or a justice of the Supreme Court of Florida designated by him, who shall be the presiding officer of the council, with the remaining members of the council composed of the following:
(A) three district court of appeal judges, one of whom shall be the president of the Florida Conference of District Court of Appeal Judges;
(B) three circuit judges, one of whom shall be the chairman of the Florida Conference of Circuit Judges;
(C) three county court judges, one of whom shall be the president of the Conference of County Court Judges of Florida;
(D) one state attorney;
(E) one public defender;
(F) one clerk of the court;
(G) four members of The Florida Bar, one of whom shall be the president of The Florida Bar; and
(H) six public members.
(2) The chief justice, with the advice of the members of the supreme court, shall appoint the original members of the council, who shall serve until January 1, 1986. All appointments thereafter shall be made as follows:
(A) One judge of a district court of appeal to be selected by the Florida Conference of District Court of Appeal Judges for a term of two years. One judge of a district court of appeal to be selected by the Florida Conference of District Court of Appeal Judges for a term of four years.
(B) The president of the Florida Conference of District Court of Appeal *1218Judges shall be a member of the council for the term of his or her office.
(C) One judge of a circuit court to be selected by the Florida Conference of Circuit Judges for a term of two years. One judge of a circuit court to be selected by the Florida Conference of Circuit Judges for a term of four years.
(D) The chairman of the Florida Conference of Circuit Judges shall be a member of the council for the term of his or her office.
(E) One judge of a county court to be selected by the Conference of County Court Judges of Florida for a term of two years. One judge of a county court to be selected by the Conference of County Court Judges of Florida for a term of four years.
(F) The president of the Conference of County Court Judges of Florida shall be a member of the council for the term of his or her office.
(G) Two members of the Florida Bar to be selected by the Board of Governors of The Florida Bar for terms of two years. One member of the Florida Bar to be selected by the Board of Governors for a term of four years.
(H) The president of The Florida Bar shall be a member of the council for the term of his or her office.
(I) One state attorney to be selected by the Florida Prosecuting Attorneys Association for a term of four years.
(J) One public defender to be selected by the Florida Public Defenders Association for a term of four years.
(K) One clerk of the court to be selected by the Court Clerks Association for a term of two years.
(L) Six public members, who are not actively engaged in the legal profession, including individuals who have demonstrated experience in fields of administration and management, shall be appointed by the chief justice with the advice of the supreme court as follows: Three shall be appointed for terms of two years and three shall be appointed for terms of four years.
(c) Terms. The terms of all appointed members after the above terms have been completed shall be for a period of four years except in case of a vacancy the appointment shall be made to fill the unexpired term.
(d) Meetings. The council shall establish a regular meeting schedule and shall meet at least quarterly each year and shall annually file a report with the supreme court.